        Case 1:13-cv-07789-LGS Document 1375 Filed 01/02/20 Page 1 of 1




                                           January 2, 2020

                                                                                             Via ECF

Honorable Lorna G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:     In re Foreign Exchange Benchmark Rates Antitrust Litigation
               Case No. 1:13-cv-07789-LGS (S.D.N.Y.)

Dear Judge Schofield:
         We write in response to the Court’s July 31, 2015 Order (ECF No. 365) to update the Court
concerning the continuing need for redactions in the Third Consolidated Amended Class Action
Complaint (“TAC”). We have conferred with the United States Department of Justice about the
continuing need for redactions in the TAC. For the reasons set forth in our September 11, 2015
letter (ECF No. 460), the DOJ has informed us that it wishes that the current redactions remain in
place at this time.


                                          Very truly yours,

 HAUSFELD LLP                                       SCOTT+SCOTT ATTORNEYS AT LAW LLP

  s/ Michael D. Hausfeld                             s/ Christopher M. Burke
 Michael D. Hausfeld                                Christopher M. Burke
 1700 K Street, NW, Suite 650                       600 W. Broadway, Suite 3300
 Washington, DC 20006                               San Diego, CA 92101
 Telephone: 202-540-7143                            Telephone: 619-233-4565
 mhausfeld@hausfeldllp.com                          cburke@scott-scott.com

                                  Interim Co-Lead Class Counsel




SCOTT+SCOTT ATTORNEYS AT LAW LLP • 600 W . Broadway, Suite 3300, San Diego, CA 92101 • Tel: 619-233-4565


CALIFORNIA•CONNECTICUT•NEW YORK•OHIO•VIRGINIA•LONDON•AMSTERDAM•www.scott-scott.com•Fax: 619-233-0508
